         Case 4:19-cv-07149-YGR Document 65 Filed 12/17/20 Page 1 of 4




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number:                      4:19-cv-07149

Date case was first filed in U.S. District Court:                    10/29/2019

Date of judgment or order you are appealing:                       12/10/2020

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
X Yes          No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)


 The Weston Family Partnership LLLP
 The Twitter Investor Group


Is this a cross-appeal?          Yes         XNo

If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes         X No

If Yes, what is the prior appeal case number?

Your mailing address:
   Pomerantz LLP

   600 Third Avenue, 20th Floor

City:      New York                           State: NY               Zip Code:             10016

Prisoner Inmate or A Number (if applicable):

Signature         s/ Jeremy A. Lieberman                                Date         12/17/2020

     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 4:19-cv-07149-YGR Document 65 Filed 12/17/20 Page 2 of 4




                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
                          Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:

 The Weston Family Partnership LLLP


Name(s) of counsel (if any):
  Jeremy A. Lieberman




Address:             Pomerantz LLP, 600 Third Avenue, 20th Floor, NY, NY 10016

Telephone number(s): (212)-661-1100
Email(s):        jalieberman@pomlaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                           X Yes         No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
 Twitter, Inc.
 Jack Dorsey
 Ned Segal
Name(s) of counsel (if any):
     Michele Johnson




Address: Latham & Watkins LLP, 650 Town Center Drive, 20th floor, Costa Mesa, CA 92626.
Telephone number(s): 714.540.1235
Email(s):        michele.johnson@lw.com


To list additional parties and/or counsel, use next page.
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                  1                                        New 12/01/2018
         Case 4:19-cv-07149-YGR Document 65 Filed 12/17/20 Page 3 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
  The Twitter Investor Group

Name(s) of counsel (if any):
  Jeffrey Campisi


Address: Kaplan Fox & Kilsheimer LLP, 850 Third Ave, 14th Fl. NY, NY 10022
Telephone number(s):                (212) 687-1980

Email(s):                             jcampisi@kaplanfox.com

Is counsel registered for Electronic Filing in the 9th Circuit?                           X Yes        No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                 2                                        New 12/01/2018
         Case 4:19-cv-07149-YGR Document 65 Filed 12/17/20 Page 4 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
  The Twitter Investor Group

Name(s) of counsel (if any):
 Shannon Hopkins


Address:     Levi & Korsinsky LLP, 111 Summer Street, Suite 403, Stamford, CT 06905
Telephone number(s):                   (203)-992-4523

Email(s):           shopkins@zlk.com

Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes   X No

Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
